o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ----- conex-124218-14 number release date uil -------------------- ---------------------- ---------------------------------------- -------------------------------------- ----------------------------------------- ------------------------- dear thank you for your email dated date and our telephone conversation on date in which you expressed concern that fishermen are avoiding paying employment_taxes because they are not subject_to employment_tax withholding under the internal_revenue_code code although my office is not in a position to make legislative changes as we discussed i am providing you some background information about the law as it relates to fishermen that i hope will help you sec_3101 and sec_3111 of the code impose federal_insurance_contributions_act fica_taxes on employees and employers respectively fica_taxes apply to wages as defined in code sec_3121 that employers pay for employment as defined in sec_3121 under code sec_3121 services performed by an individual on a fishing boat are not included as employment for purposes of the fica if performed under an arrangement with the owner or operator of the boat under which the individual receives only a share of the boat’s catch or the proceeds from such catch the amount of the individual’s share depends on the amount of the boat’s catch the individual receives no other cash_remuneration beyond remuneration that does not exceed dollar_figure per trip is contingent on a minimum catch and is paid solely for additional duties for which additional cash_remuneration is conex-124218-14 traditional in the industry for example compensation_for services performed as a cook in addition the operating crew of the boat must normally be made up of fewer than individuals which means that the average size of the operating crew on trips made during the preceding calendar quarters consisted of fewer than individuals services excepted from employment under sec_3121 for fica tax purposes are also excepted from the definition of wages for purposes of income_tax_withholding code sec_3401 the result of these provisions is to treat fishermen who meet the exception of sec_3121 as engaged in a trade_or_business for purposes of self-employment_tax code sec_1402 thus these individuals include their fishing income on their individual income_tax returns and pay self-employment_tax and income_tax with those returns although these individuals are not subject_to_withholding for fica and income_tax purposes they are subject_to the estimated_tax rules estimated_tax is used to pay income_tax and self-employment_tax as well as other taxes and amounts reported on a tax_return an individual who does not pay enough through withholding or estimated_tax payments may be charged a penalty although special estimated_tax rules apply to fishermen they are not categorically exempt from these rules publication tax withholding and estimated_tax the congress added sec_3121 to the code by the tax reform act of the act h_r 94th cong p l date the legislative_history for the act indicates that in enacting an exception from employment for certain fishermen the congress was concerned about placing an undue burden on small_business owners operating fishing boats s rep 94th cong 2d sess p june because the crews may include individuals who may work for only a few voyages and sometimes even only one voyage and could be selected from individuals waiting around the docks the congress thought it was difficult and impractical for a boat_operator to keep the necessary records to calculate his tax obligations as an employer and equally difficult for him or her to withhold the appropriate tax payment also since the boats operate with small crews and sometimes the operator of the boat has worked as a fisherman all his life the congress believed the operator may be unaccustomed to keeping records of any type but especially the type required under the tax rules for employers the congress also noted that some fishermen are not actually paid a regular salary but receive portions of the catches conex-124218-14 thus in light of the basic informality of the arrangement and difficulty in adhering to the obligations required of an employer the congress felt it was appropriate to remove the withholding obligations from certain small boat operations by treating the fishermen as self-employed individuals i hope this information is helpful if you have any additional questions please call me or ----------------------------- -------------------- at sincerely paul j carlino chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
